In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Scholnick, J.), dated April 19, 1995, which granted the separate motions of the defendants Victory Memorial Hospital and M. Elizabeth G. Sebollena for summary judgment dismissing the complaint as time-barred.
Ordered that the order is affirmed, with one bill of costs.
The court correctly determined that the continuous treatment doctrine does not apply and dismissed the action as untimely (see, Jorge v New York City Health & Hosps. Corp., 79 NY2d 905). Sullivan, J. P., Copertino, Santucci and Goldstein, JJ., concur.